DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 01/27/2021.
	
Status of Rejections
All other previous rejections are maintained.

Claims 1-5 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wollny et al (WO2001085388, cited in IDS, machine translation used for citations) in view of Vyas et al (US 2004/0081881 A1), Umicore (NiV7 for Semiconductor Applications, 2011, pages 1-4), Edlund et al (US 6,221,117 B1), and Köhler et al (US 2010/0012707 A1, referred to as Kohler) as evidenced by Iyer for claim 1. 

Claim 1: Wollny teaches a contact strip for electrolysis cells (see e.g. abstract of Wollny), the contact strip consisting of a titanium strip which has been coated with a layer of nickel (see e.g. page 3, paragraph 3 and 4 and page 4, paragraph 4 of Wollny, solder material is optional), the contact strip being a long narrow piece (see e.g. #2 on Fig 1 of Wollny). 

Wollny does not explicitly teach that the nickel is applied using physical vapor deposition. Vyas teaches a contact for electrolysis cells (substrate for an electrolyzer, see e.g. abstract and [0077] of Vyas), the contact consisting of titanium which has been coated with a layer of nickel (see e.g. [0102] lines 6-12 of Vyas) by way of physical vapor deposition (see e.g. [0028] of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact strip of Wollny so that the nickel is applied using PVD as taught in Vyas because Vyas teaches this is a suitable method of applying nickel to titanium contacts for use in an electrolytic cell. 

Wollny in view of Vyas does not explicitly teach that the nickel contains 1 to 10 wt.-% vanadium. Vyas teaches that titanium is susceptible to corrosion in an electrolyzer environment (see e.g. [0007] lines 1-11 of Vyas). Umicore teaches a nickel alloy of nickel and 7 wt% vanadium which is a diffusion barrier that prevents interdiffusion between layers and maintains the electrical properties of pure nickel (see e.g. page 2 of Umicore). Edlund teaches that nickel vanadium alloys are corrosion resistant (see e.g. col 22, lines 49-61 of Edlund). It would have been obvious to a person having ordinary 

Wollny does not explicitly teach that the contact strip comprises two contact webs formed by a single longitudinal groove in a central part of the contact strip which exposes the titanium surface of the contact strip. Wollny and Kohler teach that contact webs on a titanium strips for use in an electrolyser (see e.g. abstract of Kohler) formed “by machining, the centre part in particular of the copper strip in such a manner that longitudinal groove 4 is obtained” (see e.g. [0016] of Kohler) which is “cheap but also extremely efficient method which permits the manufacture of such contact strips at a high electrical efficiency” (see e.g. [0005] of Kohler). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify the strip of Wollny to include two contact webs formed by a single longitudinal groove in a central part of the contact strip which exposes the titanium surface of the contact strip as taught in Kohler because the method of Kohler is 

The preamble claiming “for establishing electric contact between adjacent electrolysis cells assembled together by contacting an outer wall of an electrolysis cell to an outer wall of an adjacent electrolysis cell” is an intended use for the contact strip. MPEP § 2111.02 II states ‘If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)’. Wollny in view of Vyas, Umicore, Edlund, and Kohler teaches all the structure of claim 1 and therefore renders the preamble obvious and would be capable of being used for establishing electric contact between adjacent electrolysis cells assembled together by contacting an outer wall of an electrolysis cell to an outer wall of an adjacent electrolysis cell.

The limitation claiming “wherein the contact strip is configured to establish electric contact between adjacent electrolysis cells by being fixed on the outer wall of an electrolysis cell and pressed against the outer wall of an adjacent electrolysis cell” is an intended use/function for the contact strip. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & 

Claim 2: Wollny in view of Vyas, Umicore, Edlund, and Kohler teaches that the layer of nickel contains 7 wt.-% vanadium (see e.g. page 2 of Umicore). 

Claim 3: Wollny in view of Vyas, Umicore, Edlund, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 0.5 to approximately 10 µm. Vyas teaches that a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas) is a suitable thickness for a nickel layer deposited on a titanium contact. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny by adjusting the thickness of the nickel layer to get the 

Claim 4: Wollny in view of Vyas, Umicore, Edlund, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 8 µm. Vyas teaches that layer of nickel-vanadium has a thickness of approximately from 1 to approximately 8 µm (1-10 µm, see e.g. [0027] lines 3-6 of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny by adjusting the thickness of the nickel layer to get the desired conductivity for the contact (see e.g. page 3, paragraph 3 and 4 and page 4, paragraph 4 of Wollny, solder material is optional).

Claim 5: Wollny in view of Vyas, Umicore, Edlund, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 5 µm. Vyas teaches that layer of nickel-vanadium has a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Wollny by adjusting . 

Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ottaviani et al (US 2011/0259735 A1) in view of Vyas, Edlund, Iyer, and Kohler.

Claim 1: Ottaviani teaches a contact strip for establishing electric contact between adjacent electrolysis cells assembled together by contacting an outer wall of an electrolysis cell to an outer wall of an adjacent electrolysis cell (see e.g. abstract and #30 on Fig 3 off Ottaviani), the contact strip consisting of a titanium strip which has been coated with a layer of nickel (see e.g. [0011] of Ottaviani), and the contact strip being a long narrow piece, and wherein the contact strip is configured to establish electric contact between adjacent electrolysis cells by being fixed on the outer wall of an electrolysis cell and pressed against the outer wall of an adjacent electrolysis cell (see e.g. abstract and #30 on Fig 3 off Ottaviani). 



Iyer teaches that nickel containing 7 wt% of vanadium can be applied by way of physical vapor deposition (see e.g. [0033] of Iyer) and it would have been obvious to a person having ordinary skill in the art at the time of invention to use this method to apply the coating.  

Ottaviani does not explicitly teach that contact strip comprises two contact webs formed by a single longitudinal groove in a central part of the contact strip. Kohler teaches a 

Claim 2: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler teaches that the layer of nickel contains 7 wt.-% vanadium (see e.g. page 2 of Umicore). 

Claim 3: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 0.5 to approximately 10 µm. Vyas teaches that a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas) is a suitable thickness for a nickel layer deposited on a titanium contact. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would 

Claim 4: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 8 µm. Vyas teaches that layer of nickel-vanadium has a thickness of approximately from 1 to approximately 8 µm (1-10 µm, see e.g. [0027] lines 3-6 of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani by adjusting the thickness of the nickel layer to get the desired conductivity for the contact (see e.g. [0011] of Ottaviani).

Claim 5: Ottaviani in view of Vyas, Umicore, Edlund, Iyer, and Kohler does not explicitly teach that the layer of nickel-vanadium has a thickness of approximately from 1 to approximately 5 µm. Vyas teaches that layer of nickel-vanadium has a thickness of 1-10 µm (see e.g. [0027] lines 3-6 of Vyas). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani to use nickel layer thickness taught in Vyas because Vyas teaches that this is a suitable nickel thickness for titanium contacts. Also, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the contact of Ottaviani by adjusting .

Response to Arguments
On page(s) 3-4, the applicant argues that Wollny teaches applying a nickel plate to the titanium using explosive and not a coating as described in Vyas and there is no reason to replace a nickel plate with a painted coating of nickel. This is not considered persuasive. As the applicant has stated, the explosive cladding produces a high amount of scrap. Wollny also states that explosive cladding is an example of how to apply the nickel (see e.g. page, paragraph starting with “Has this” of Wollny). Vyas teaches an alternative method of applying nickel to titanium that would not have the same drawbacks and is recognized in the art as a suitable way of applying nickel.

On page(s) 6-7, the applicant discusses Vyas, Umicore, and Edlund, but has not provided an argument against the rejection done using these references in view of Ottaviani. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page(s) 7, the applicant argues that there is no motivation to select Ni-V from the list in Edlund. This is not considered persuasive. First, Umicore provides a specific teaching for selecting Ni-V (see e.g. page 2 of Umicore). Edlund reinforces the selection of Ni-V 

On page(s) 7-8, the applicant argues that there is no reason to combine Iyer with the above references because Iyer teaches applying copper onto the Ni-V layer due to Ni-V acting as a diffusion barrier. This is not considered persuasive. Iyer was used to show that PVD is a suitable way of applying Ni-V with 7wt% V. This teaching would be applicable to Ottaviania in view of Vyas, Umicore, and Edlund, which teaches Ni-V with 7wt% V.

On page(s) 8-9, the applicant argues that there is no reason to combine Ottaviania with Kohler because Kohler removes valuable bonded material and would require one of ordinary skill in the art to apply the nickel plate by some welding process. This is not considered persuasive. MPEP 716.01(c) II states “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).”. The argument is also ignoring that the rejection uses nickel applied to the titanium via PVD. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795